DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, affidavit, arguments) filed in the RCE are acknowledged.  Applicant has now amended claim 1 to further comprise dextran at 0.1-10% (w/v) and claim 29 to strike the term “further” for proper antecedent basis now that claim 1 now “further” comprises dextran (where claim 29 is a narrower amount).
The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions – Withdrawn after Amendments, All Claims Rejoined, Maintained
Applicant’s election without traverse, in the reply filed on 7/23/20 is acknowledged, as to:  In response to the Restriction Requirement, Applicant hereby elects Invention Group I, drawn to the recited methods for providing a macroporous hydrogel. Group I encompasses claims 1, 2, 4-12, and 14.  In response to the Species Election Requirement, Applicant hereby elects: A. starshaped polyethylene glycol; B: a peptide containing two to one hundred amino acids, wherein two of said amino acids are cysteines; C: 0.5% to 3% (w/v) of said cross-linkable derivative of a polyethylene glycol; D: hyaluronan; and E: 0.1%-1% hyaluronan. The foregoing species read on claims 1, 2, 4-12, and 14.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-10, 14, 17, 19-21, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROGUIERE, N. et al. ("Journal of Tissue Engineering and Regenerative Medicine 2014) and BROGUIERE, N. et al., "IEEE Neural Engineering Short .
Applicant response (pages 7-8) asserts the new claim limitation wherein the claimed method of making’s hydrogels second solute is specifically hyaluronic at a narrow concentration of “0.5% to 0.525% (w/v)” and state on response page 8, that this concentration is the critical element over applicant’s previous work in this space, recited in the newly filed IDS, as references:
BROGUIERE, N. et al., "Journal of Tissue Engineering and Regenerative Medicine 2014; and
BROGUIERE, N. et al., "IEEE Neural Engineering Short Papers No. 0623, 2013).
Namely, applicant argues that it is this concentration of 0.5 to 0.525% (w/v) “required robustness of the gel and the intended macroporous structure as [now] recited in the pending claims”.  A KWIC search of the specification was undertaken but not found to show any test results that this concentration yielded unexpected results (combined with the other elements & their concentrations) over other valid controls.  [Note: Should applicant have such data, this may be submitted via a Declaration for consideration.]
	Secondary Reference Chen
The amendments necessitated the new search and prior art uncovered the recited secondary reference Chen et al. (U.S. Publication No. 2007/0243130) teaching (para 117) hydrogels comprising PEG and hyaluronan specifically at 0.5% (w/v):
[0117] Hyaluronan (sodium hyaluronate, Kraeber 9067-32-7) was dissolved in water as a 0.5% solution by weight. PEG-chitosan, prepared as described in Example 2, was dissolved in water as a 5% solution by weight. A sample of each solution (0.5 mL of each) was mixed, then a solution of EDCI (20 .mu.L of a solution in water at 350 mg/mL) was added and the solution was thoroughly mixed. Immediately a solution of N-hydroxysuccinimide (20 .mu.L of a solution in water at 125 mg/mL) was added and thoroughly mixed in to form a premix. The premix gelled into a hydrogel in about 7 

Chen fills the void of applicant’s two earlier works by teaching that which applicant has indicated by this response as the critical/essential element of the claimed invention:  the concentration of hyaluronan at 0.5%.  
Additionally, while Chen does appear to teach (absent evidence to the contrary) adding a cross-linking reagent above with EDCI ("1-ethyl-3-(N,N-dimethylpropyl)carbodiimide" or "1-ethyl-3-(N,N-dimethylpropyl)carbodiimide"; note: the instant application does not mention this reagent but does mention “carbodiimides” generally as reagents, see instant PGPUB para’s 57-58, esp. last sentence of para 58), Chen does not per se teach the addition of other instantly claimed and preferred cross-linking reagents (e.g. preferred peptide SEQ ID NO: 1), which applicant’s two previous works above do, the primary references here.  
Applicant’s own earlier works and Chen, combined with the state of the art as to the old art of hydrogel formation, render the all the remaining claim elements as either taught or routinely optimizable parameters as applicant has made no other response on any other element claimed, other than the concentration of hyaluronan (e.g. 0.5 % (w/v) as being the asserted advancement over the prior art here (and applicant’s own earlier work).  
Thus, claims 1-2, 4-7, 9-10, 14, 17, 19-21, and 25-31 as drawn to the instantly claimed invention are found prima facie obvious over applicant’s two earlier works in view of Chen, for the reasons of record here.  Namely, render obvious this concentration now claimed of 0.5% (w/v) of hyaluronan as taught by Chen as yielding that described in instant paragraph [0066] (see PGPUB 20180264176), where applicants describe what appears to be their indication of the critical/essential elements of the instantly claimed invention applicants feel they have contributed over the prior art:
The inventors found that the key to generate macroporous hydrogels in a way compatible with cell encapsulation and injection was to combine low polymer contents and high viscosities. The low polymer content guarantees that the PEG and polysaccharide solutions are initially miscible. Then, phase separation, which in aqueous systems is highly dependent on the molecular weight, is triggered by the PEG chains elongation happening in the presence of the cross-linker (FIG. 7).

Note:  The examiner is open to interview to discuss the above and any other evidence of record that applicant may have.
Response to Amendment, Affidavit, Arguments
	Applicant’s amendment to further comprise dextran in the base claims has been fully considered but is not found persuasive as such was already taught by the prior art combination.  Applicant’s two earlier works in view of Chen already taught and/or suggested this limitation (previously already in instant claim 29).  Therefore, the amendments are not found to alter the application of the prior art applied.
	Applicant’s affidavit has been fully considered but is not found to persuasively overcome the teachings and/or suggestions of the prior art combination applied.  Namely, and in summary, applicant first asserts that the prior art combination does not render prima facie obvious the scope of the invention claimed.  However, the arguments are not found persuasive as the scope claimed does not parallel the arguments asserted versus the prior combination teachings and/or suggestions.  Second, applicant asserts that the claimed invention has yielded secondary 
	Applicant’s arguments have been fully considered but are not found persuasive over the teachings and/or suggestions of the prior art combination for the same reasons discussed above relevant to the affidavit.
	Thus, the prima facie case of obviousness is maintained for the reasons of record over the prior art combination applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).